--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bond.com Group, Inc. 8-K [bonds-8k_1025.htm]
 
Exhibit 10.1
 
UNIT PURCHASE AGREEMENT
 
This UNIT PURCHASE AGREEMENT (the “Agreement”), dated as of October 19, 2010, is
entered into by and between Bonds.com Group, Inc., a Delaware corporation (the
“Company”), and Bonds MX, LLC, a Delaware limited liability company (the
“Buyer”).  Edwin L. Knetzger, III (“Knetzger”) and Tully Capital Partners
(“Tully”) join into this Agreement solely for the purpose of agreeing to be
bound by Section 10(n) hereof.
 
WHEREAS:
 
A.           The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.
 
B.           The Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, Units (as defined below) of
securities of the Company, as more fully described in this Agreement.  As used
herein, each “Unit” purchased by the Buyer shall consist of:  (i) 100 shares
(the “Shares”) of Series B Convertible Preferred Stock (“Series B Preferred
Stock”) of the Company, (ii) warrants exercisable for 416,667 shares of common
stock of the Company (the “Common Stock”) at a purchase price of $0.24 per share
(the “Warrants”), and (iii) the right to receive 416,667 additional shares of
Common Stock (the “Performance Shares”) if the Company fails to meet performance
targets set forth in Section 7.  The Units, the Shares, the Warrants, the Common
Stock to be issued pursuant to the exercise of the Warrants and the Performance
Shares are referred to herein as the “Securities.”  The Company will be offering
Units to other investors, which offering (the “Offering”) will continue through
October 31, 2010, unless the Company elects to extend the period to a date no
later than January 31, 2011.
 
C.           In connection with the transactions contemplated by this Agreement,
the Company will be selling to UBS Americas Inc. (“UBS”) 12.5 units of
securities of the Company pursuant to a Unit Purchase Agreement dated as of the
date hereof between the Company and UBS (the “UBS Purchase Agreement”), with
each unit consisting of: (i) 100 shares of Series B-1 Convertible Preferred
Stock (“Series B-1 Preferred Stock”) of the Company, (ii) warrants exercisable
for 4,166.67 shares of Series A Participating Preferred Stock (“Series A
Preferred Stock”) at a purchase price of $24.00 per share, and (iii) the right
to receive 4,166.67 shares of the Company’s Series A Preferred Stock if the
Company fails to meet performance targets set forth in Section 7.
 
D.           In connection with the transactions contemplated by this Agreement,
the parties hereto and certain other stockholders of the Company are executing
and delivering a Series B Stockholders’ Agreement, substantially in the form
attached hereto as Exhibit A (the “Stockholders’ Agreement”).

 
 

--------------------------------------------------------------------------------

 
 
E.           In connection with the transactions contemplated by this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”).
 
NOW, THEREFORE, the Company and the Buyer hereby agree as follows:
 
1.           PURCHASE AND SALE OF UNITS.
 
(a)           Certificate of Designation.  On or prior to the First Tranche
Closing Date (as defined below) the Company shall adopt and file with the
Secretary of State of the State of Delaware the Certificate of Designation in
the form attached hereto as Exhibit C (the “Certificate of Designation”).
 
(b)           First Tranche Closing.  Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 5 and 6 below, the Company shall issue and
sell to the Buyer, and the Buyer agrees to purchase from the Company 12 Units at
the first tranche closing (the “First Tranche Closing”).  The First Tranche
Closing shall occur at 10:00 a.m., New York City time, on the date hereof (or
such other date and time as is mutually agreed to by the Company and the Buyer)
at the offices of Bingham McCutchen LLP, 399 Third Avenue, New York, New York
10022.  The date on which the First Tranche Closing is actually held is referred
to herein as the “First Tranche Closing Date”).
 
(c)           Second Tranche Closing.  Subject to the satisfaction (or waiver)
of the conditions set forth in Sections 5 and 6A below, the Company shall issue
and sell to the Buyer, and the Buyer agrees to purchase from the Company 4 Units
at the second tranche closing (the “Second Tranche Closing”).  The Second
Tranche Closing shall occur at 10:00 a.m., New York City time, on November 1,
2010 (or such other date and time as is mutually agreed to by the Company and
the Buyer) at the offices of Bingham McCutchen LLP, 399 Third Avenue, New York,
New York 10022.  The date on which the Second Tranche Closing is actually held
is referred to herein as the “Second Tranche Closing Date.”
 
(d)           Third Tranche Closing.  Subject to the satisfaction (or waiver) of
all of the conditions set forth in Sections 5 and 6A below, the company shall
issue and sell to the Buyer, and the Buyer agrees to purchase from the Company 4
Units at the third tranche closing (the “Third Tranche Closing”; each of the
Second Tranche Closing and the Third Tranche Closing shall be referred to as an
“Additional Closing”, the First Tranche Closing and each Additional Closing
shall be referred to as a “Closing” and each such date is referred to as a
“Closing Date”).  The Third Tranche Closing shall occur at 10:00 a.m., New York
City time, on December 1, 2010 (or such other date and time as is mutually
agreed to by the Company and the Buyer).
 
(e)           Purchase Price.  The purchase price for each Unit to be purchased
by the Buyer at each Closing hereunder shall be One Hundred Thousand Dollars
($100,000.00) (the “Purchase Price”).
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           Form of Payment.  On the First Tranche Closing Date, (i) the Buyer
shall pay the Purchase Price to the Company for the Units to be issued and sold
to the Buyer at such Closing by cancellation of the outstanding principal
balance under the Existing Note, and, with respect of the balance of the
Purchase Price for the Units to be issued and sold to Buyer at such Closing, by
wire transfer of immediately available funds in accordance with the Company’s
written wire instructions and (ii) the Company shall issue to the Buyer copies
of one or more stock certificates, evidencing the number of Shares to be
purchased at such Closing by the Buyer free and clear of any mortgage, pledge,
hypothecation, rights of others, rights of first refusal, claim, security
interest, encumbrance, title, defect, voting trust agreement, option, lien,
taxes, charge or similar restrictions or limitations (collectively,
“Liens”).  For purposes of this Agreement, the “Existing Note” means the
indebtedness of the Company’s wholly owned subsidiary, Bonds.com Holdings, Inc.
(“Holdings”), to the Buyer evidenced by the Amended 15% Promissory Note dated
August 20, 2010, executed by Holdings in favor of the Buyer.  The Company and
the Buyer acknowledge and agree that the Existing Note, and the entire principal
balance thereunder shall be deemed canceled, surrendered and retired in full as
of the First Tranche Closing Date, and the Company shall pay to the Buyer within
ninety (90) days of the First Tranche Closing all accrued and unpaid interest
under the Existing Note.
 
(g)           Exercise of Warrants.  The Warrants may be exercised at any time
from the Closing Date at which such Warrants are issued until the date which is
five years from such date (the “Warrant Exercise Period”).  Within the Warrant
Exercise Period, the Warrants may be exercised in whole or in part at the price
per share of $0.24 per share of Common Stock (the “Warrant Exercise Price”),
such number of shares of Common Stock and Warrant Exercise Price are subject to
adjustment as set forth in the Warrant Certificate (as defined below), payable
by certified wire transfer to an account designated by the Company.  Upon
delivery of a Notice of Exercise Form duly executed in the form attached to the
Warrant Certificate (as defined below) hereto (which Notice of Exercise Form may
be submitted by delivery to the Company), together with payment of the aggregate
Warrant Exercise Price for the shares of Common Stock purchased, the Buyer shall
be entitled to receive a certificate or certificates for the shares of Common
Stock so purchased.  The Warrants will be certificated in the form attached
hereto as Exhibit D (the “Warrant Certificate”).  All Warrants shall include a
cashless exercise feature.
 
(h)           Rounding.  When calculating the number of Securities represented
by a fraction of a Unit, the Company shall round up to the nearest whole
Security.
 
 
3

--------------------------------------------------------------------------------

 
 
2.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
represents and warrants to the Buyer that:
 
(a)           Organization and Qualification.  Each of the Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns at least a majority of the capital
stock or other equity or similar interest) are entities duly organized and
validly existing in good standing under the laws of the jurisdiction in which
they are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted.
 
(b)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Stockholders’ Agreement, the Certificate
of Designation, the Registration Rights Agreement and each of the other
agreements to be entered into by the parties hereto in connection with the
transactions contemplated by this Agreement including the UBS Purchase Agreement
(collectively, the “Transaction Documents”) and to issue the Securities in
accordance with the terms hereof and thereof.  The execution and delivery of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Units and the Shares and the reservation for issuance and the
issuance of the Common Stock issuable upon exercise of the Warrants have been
duly authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders.  This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c)           Issuance of Securities.  The Securities are duly authorized and,
upon issuance in accordance with the terms hereof, shall be validly issued and
free from all Liens with respect to the issue thereof and the Shares shall be
fully paid and nonassessable with the holders being entitled to all rights
accorded to a holder of Series B Preferred Stock.  As of the Closing Date
Closing Date at which Warrants are issued, the Company shall have duly
authorized and reserved for issuance a number of shares of Common Stock which
equals the maximum number of shares of Common Stock issuable upon exercise of
such Warrants.
 
3.           BUYER’S REPRESENTATIONS AND WARRANTIES.
 
(a)           Validity; Enforcement.  The Transaction Documents have been duly
and validly authorized, executed and delivered on behalf of the Buyer and shall
constitute the legal, valid and binding obligations of the Buyer enforceable
against the Buyer in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 
4

--------------------------------------------------------------------------------

 
 
(b)           No Public Sale or Distribution.  The Buyer is acquiring the
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act and the Buyer does not have a
present arrangement to effect any distribution of Securities to or through any
person or entity; provided, however, that by making the representations herein,
the Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.  The Buyer is acquiring the Securities hereunder in the ordinary
course of its business.  The Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
 
(c)           Accredited Investor Status.  The Buyer is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D.
 
(d)           Reliance on Exemptions.  The Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities.
 
(e)           Information.  The Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Buyer.  The Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company.  Neither
such inquiries nor any other due diligence investigations conducted by the Buyer
or its advisors, if any, or its representatives shall modify, amend or affect
the Buyer’s right to rely on the Company’s representations and warranties
contained herein.  The Buyer understands that its investment in the Securities
involves a high degree of risk and is able to afford a complete loss of such
investment.  The Buyer has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the Securities.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           Transfer or Resale.  The Buyer understands that: (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Buyer shall
have delivered to the Company an opinion of counsel, in a form reasonably
satisfactory to the Company, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) the Buyer provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act, as amended,
(or a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made), may be deemed to be an underwriter (as that term is defined
in the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.  Notwithstanding the foregoing, the
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and if the Buyer effects a pledge of Securities it shall
not be required to provide the Company with any notice thereof or otherwise make
any delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, this Section 3(f).
 
(g)           General Solicitation.  The Buyer is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or, to the
Buyer’s knowledge, any other general solicitation or general advertisement.
 
4.           COVENANTS.
 
(a)           Transfer Restrictions.
 
(i)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an affiliate of the Buyer, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the 1933 Act.  As a condition of transfer, any such transferee shall agree
in writing to be bound by the terms of this Agreement.

 
6

--------------------------------------------------------------------------------

 
 
(ii)          The Buyer agrees to the imprinting, so long as is required by this
Section 4(a), of a legend on any of the Securities in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
(b)           Removal of Legend. Certificates evidencing the Securities shall
not contain any legend (including the legend set forth in Section 4(a) hereof):
(i) while a registration statement covering the resale of such security is
effective under the 1933 Act, or (ii) if such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such Securities and
without volume or manner-of-sale restrictions, or (iii) if such legend is not
required under applicable requirements of the 1933 Act (including judicial
interpretations and pronouncements issued by the staff of the SEC).  The Company
agrees that at such time as such legend is no longer required under this Section
4(b), it will, no later than three trading days following the delivery by the
Buyer to the Company or the Company’s transfer agent of a certificate
representing the Securities, as applicable, issued with a restrictive legend
along with an acceptable legal opinion and broker representation letter, deliver
or cause to be delivered to the Buyer a certificate representing such shares
that is free from all restrictive and other legends.  The Company may not make
any notation on its records or give instructions to the Company’s transfer agent
that enlarge the restrictions on transfer set forth in this Section.
 
(c)           Compliance with 1933 Act.  The Buyer agrees that the Buyer will
sell any Securities pursuant to either the registration requirements of the 1933
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in Section 4(b) is predicated upon the
Company's reliance upon this understanding.

 
7

--------------------------------------------------------------------------------

 

5.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Units to the Buyer
at the any Closing is subject to the satisfaction, at or before the applicable
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Buyer with prior written
notice thereof:
 
(i)           The Buyer shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.
 
(ii)          The Buyer shall have delivered to the Company the Purchase Price
for the Units being purchased by the Buyer at such Closing.  Without limitation
of the foregoing, the Buyer shall have delivered to the Company the original
Existing Note marked “Canceled” at the First Tranche Closing.
 
(iii)         The corresponding tranche closing under the UBS Purchase Agreement
shall have occurred (or shall be taking place simultaneously with such Closing).
 
(iv)         The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the
applicable Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date which shall be true and correct
as of such specified date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the applicable Closing Date.
 
6.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE AT THE FIRST
TRANCHE CLOSING.
 
The obligation of the Buyer hereunder to purchase the Units at the First Tranche
Closing is subject to the satisfaction, at or before the First Tranche Closing
Date, of each of the following conditions, provided that these conditions are
for the Buyer’s sole benefit and may be waived by the Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:
 
(i)           The Company shall have filed the Certificate of Designation with
the Secretary of State of Delaware, which shall continue to be in full force and
effect as of the First Tranche Closing.
 
(ii)          The Company shall have executed and delivered to the Buyer (i)
each of the Transaction Documents and (ii) one or more copies of certificates
representing the shares of Series B Preferred Stock being purchased by the Buyer
at the First Tranche Closing pursuant to this Agreement.
 
(iii)         The Company shall have executed and delivered to Buyer the Warrant
Certificate representing the Warrants issued at the First Tranche Closing.

 
8

--------------------------------------------------------------------------------

 
 
(iv)         The representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the First
Tranche Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the First Tranche Closing Date.
 
6A.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE AT ANY ADDITIONAL
CLOSING.
 
The obligation of the Buyer hereunder to purchase the Units at any Additional
Closing is subject to the satisfaction, at or before the corresponding Closing
Date, of each of the following conditions, provided that these conditions are
for the Buyer’s sole benefit and may be waived by the Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:
 
(v)          The Company shall have executed and delivered to the Buyer copies
of one or more certificates representing the shares of Series B Preferred Stock
being purchased by the Buyer at the Additional Closing pursuant to this
Agreement.
 
(vi)         The Company shall have executed and delivered to Buyer the Warrant
Certificate representing Warrants issued at such Additional Closing.
 
(vii)        (a) UBS Securities LLC (“UBS”) and its Affiliates shall be
continuing to perform under that certain Licensing and Services Agreement, dated
January 11, 2010 (the “UBS Commercial Agreement”), by and among the Company,
Bonds.com, Inc. and UBS, in a manner substantially consistent with their current
performance thereunder and (b) the UBS Commercial Agreement shall not have been
terminated or modified in any manner adverse to the Company.
 
(viii)       UBS and its Affiliates shall not have altered their performance or
course of conduct under, or their interpretation of the parties’ rights under,
the UBS Commercial Agreement, in each case, in a manner adverse to the Company.
 
(ix)          The representations and warranties of the Company shall be true
and correct in all material respects as of the date when made and as of the date
of such Additional Closing as though made at that time (except for
representations and warranties that speak as of a specific date which shall be
true and correct as of such specified date) and the Company shall have
performed, satisfied and complied in all respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the applicable Closing Date.
 
 
9

--------------------------------------------------------------------------------

 

7.           PERFORMANCE SHARES.  On the final closing date of the Offering, the
Company shall reserve that number of shares of Common Stock equal to the number
of Performance Shares issuable to the Buyer hereunder.  If the Company generates
less than $7,500,000 in revenue for the 12-month period ending on the first
anniversary of the final closing date of the Offering determined in accordance
with generally accepted accounting principles consistently applied (the
“Performance Period”), the Company shall issue to the Buyer a number of
Performance Shares equal to the product of (x) (i) the aggregate number of
Performance Shares multiplied by (ii) (A) $7,500,000 minus revenue for the
Performance Period, divided by (B) $7,500,000 multiplied by (y) a fraction, the
numerator of which is the dollar amount of the Units purchased by the Buyer at
all Closings and the denominator of which is $2,000,000.  The Company shall
perform the calculation contemplated by this Section 7 within sixty (60) days
following the end of the Performance Period and, if applicable, shall issue
Performance Shares promptly thereafter.
 
8.           ISSUANCE OF ADDITIONAL SHARES AND WARRANTS.
 
(a)           Protection with Respect to Subsequent Closings in the Offering.
 
(i)           If, pursuant to the Offering, the Company shall sell any “units”
at a price per unit that is less than the aggregate “Stated Value” of all shares
of Series B Preferred Stock and/or Series B-1 Preferred Stock included in such
units, (any such issuance, a “Dilutive Issuance”), the Company shall issue to
Buyer, for no additional consideration, a number of shares of Series B Preferred
Stock equal to (x) the quotient obtained by dividing (A) the Purchase Price by
(B) the per “unit” purchase price paid in the Dilutive Issuance, minus (y) the
number of Shares issued to Buyer at all Closings hereunder.
 
(ii)          If, pursuant to the Offering, the Company shall sell any “units”
including warrants exercisable for shares of Series B Preferred Stock with an
exercise price of less than $0.24 (or warrants exercisable for shares of Series
A Preferred Stock with an exercise price of less than $24.00), the Company
agrees to amend the Warrant Certificates issued in respect of the Warrants to
provide for the same exercise price (with necessary adjustments to account for
differences between voting and non-voting securities).
 
(iii)         If any “unit” sold pursuant to the Offering includes warrants
exercisable for more than 416,667 shares of Common Stock (or 4,166.67 shares of
Series A Preferred Stock), or the right to receive up to more than 416,667
shares of Common Stock (or 4,166.67 shares of Series A Preferred Stock) upon
failure to meet the performance targets set forth in Section 7, the Company
agrees to issue to Buyer warrants and/or such rights such that Buyer shall hold
the same number and composition of warrants and/or such rights per unit
purchased as the subsequent purchaser (with necessary adjustments to account for
differences between voting and non-voting securities).

 
10

--------------------------------------------------------------------------------

 
 
(b)           Limitation to this Section 8.  Notwithstanding anything to the
contrary in this Section 8, if and to the extent the issuance of any shares of
capital stock or other securities pursuant to this Section 8 would result in (i)
the aggregate number of the Company’s issued and outstanding shares of Common
Stock exceeding the number of the Company’s then authorized shares of Common
Stock, (ii) the aggregate number of the Company’s issued and outstanding shares
of preferred stock exceeding the number of the Company’s then authorized shares
of preferred stock, or (iii) the aggregate number of any class or series of
preferred stock exceeding the number of the Company’s then authorized shares of
such class or series of preferred stock, then the issuance of such shares and/or
other securities shall be reduced such that they do not exceed the applicable
amount referenced in each of the foregoing clauses (i), (ii) and (iii).  For
purposes of the foregoing, (x) the aggregate number of the Company’s issued and
outstanding shares of Common Stock shall be calculated on a fully-diluted basis
(including, without limitation, assuming the exercise, conversion or exchange of
all securities exercisable, convertible or exchangeable, directly or indirectly,
for shares of Common Stock and the issuance of any other securities issuable
pursuant to this Agreement or any other agreement (and the subsequent exercise,
conversion or exchange of any such securities which are exercisable, convertible
or exchangeable for shares of Common Stock)), and (y) the aggregate number of
the Company’s issued and outstanding shares of preferred stock and any class or
series thereof shall be calculated assuming the exercise, conversion or exchange
of all securities exercisable, convertible or exchangeable, directly or
indirectly, for shares of preferred stock and such class or series and the
issuance of any other securities issuable pursuant to this Agreement or any
other agreement (and the subsequent exercise, conversion or exchange of any such
securities which are exercisable, convertible or exchangeable for shares of
preferred stock or such class or series thereof).  If the foregoing results in
the reduction of the number of shares or other securities to be issued to the
Buyer and any other person or entity pursuant to this Agreement, then such
reduction or limitation shall be applied among Buyer and such other person or
entity pro rata based upon the amount of shares or other securities Buyer and
such other person or entity would otherwise have been entitled to receive.
 
(c)           Amendment or Waiver by UBS.  Notwithstanding anything to the
contrary set forth in this Agreement, the provisions of Section 8 shall be
deemed amended and/or waived if and to the same extent as the corresponding
provisions in the UBS Purchase Agreement may e amended and/or waived from time
to time.
 
9.           TERMINATION.  IN THE EVENT THAT THE FIRST TRANCHE CLOSING SHALL NOT
HAVE OCCURRED WITH RESPECT TO THE BUYER ON OR BEFORE TEN (10) BUSINESS DAYS FROM
THE DATE HEREOF DUE TO THE COMPANY’S OR THE BUYER’S FAILURE TO SATISFY THE
CONDITIONS SET FORTH IN SECTIONS 5 AND 6 ABOVE (AND THE NONBREACHING PARTY’S
FAILURE TO WAIVE SUCH UNSATISFIED CONDITION(S)), THE NONBREACHING PARTY SHALL
HAVE THE OPTION TO TERMINATE THIS AGREEMENT WITH RESPECT TO SUCH BREACHING PARTY
AT THE CLOSE OF BUSINESS ON SUCH DATE WITHOUT LIABILITY OF ANY PARTY TO ANY
OTHER PARTY.

 
11

--------------------------------------------------------------------------------

 
 
10.           MISCELLANEOUS.
 
(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 
12

--------------------------------------------------------------------------------

 
 
(e)           Entire Agreement; Amendments.  This Agreement, the Certificate of
Designation and all other Transaction Documents supersede all other prior oral
or written agreements between the Buyer, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement, the other Transaction Document and the instruments referenced
herein and therein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Buyer and any of their respective successors or assigns.  No
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought.
 
(f)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service prior to such courier’s deadline for next Business
Day delivery to the recipient (all delivery fees and charges prepaid), in each
case properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:
 
If to the Company:
 
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Attention:  Chief Executive Officer
Fax No:  (212) 946-3999
 
with a copy (for informational purposes only) to:
 
Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Telephone: (813) 227-8484
Facsimile:  (813) 221-2900
Attention:  Mark A. Danzi, Esq.
 
 
13

--------------------------------------------------------------------------------

 

If to the Buyer:
 
Bonds MX, LLC
c/o Laidlaw & Company (UK) Ltd.
90 Park Avenue, 31st floor
New York, New York 10016
Facsimile: (212) 297-0670
Attention: Hugh Regan
 
with a copy (for informational purposes only) to:
 
Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, California 90067-3026
Facsimile:  (310) 552-7038
Attention: Mark Lahive
 
or to such other address, facsimile number and/or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company and Buyer shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Buyer; provided,
that the Buyer may assign some or all of its rights and obligations hereunder to
an affiliate of the Buyer, without the consent of the Company, in which event
such assignee shall be deemed to be the Buyer hereunder with respect to such
assigned rights and obligations; provided that as a condition to any such
assignment the assignee shall agree to be bound by the terms of this Agreement
as the Buyer hereunder and the Buyer shall not be relieved of liability for the
performance of its obligations hereunder.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(i)           Survival of Representations and Warranties and Covenants.  The
representations and warranties, covenants and agreements of the Company and the
Buyer contained in this Agreement shall survive the Closings.  The Company shall
not have any liability hereunder unless a claim is made hereunder prior to the
twelve month anniversary of the date of this Agreement, in which case such
representation and warranty and covenant shall survive as to such claim until
such claim has been finally resolved.

 
14

--------------------------------------------------------------------------------

 
 
(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(k)           No Strict Construction; Definition of Business Day.  The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rules of strict construction will be
applied against any party.  As used herein, the term “Business Day” shall mean
any day other than (a) a Saturday or Sunday and (b) any day on which banks are
required or permitted to be closed in New York, New York.
 
(l)           Remedies.  The Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyer.  The Company
therefore agrees that the Buyer shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
(m)           Counsel.  The Company and Bonds MX acknowledge that Hill, Ward &
Henderson, P.A. acted solely as counsel to the Company and its subsidiaries in
the transactions contemplated by this Agreement and that Bonds MX is, or had the
opportunity to be, represented by separate counsel in this transaction.
 
(n)           Liability for Certain Buyer Obligations.  Each of Knetzger and
Tully shall (i) be severally liable for 50% of the Buyer’s obligations under
Section 1 of this Agreement and (ii) cause the Buyer to satisfy the applicable
portion of its obligations under Section 1 of the Agreement; provided, however,
each of Knetzger’s and Tully’s maximum liability pursuant to this Section 10(n)
shall be $400,000 (for an aggregate amount of $800,000).
 
[Signature Page Follows]

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Buyer and the Company have caused this Unit Purchase
Agreement to be duly executed as of the date first written above.





   
COMPANY:
         
BONDS.COM GROUP, INC.
         
By:
/s/ Michael O. Sanderson    
Name:
Michael O. Sanderson    
Title:
Chief Executive Officer






   
BUYER:
         
BONDS MX, LLC
         
By:
/s/ Hugh Regan    
Name:
Hugh Regan    
Title:
Manager






   
KNETZGER:
         
/s/ Edwin L. Knetzger, III
               






   
TULLY:
         
TULLY CAPITAL PARTNERS
         
By:
/s/ Timothy J. Tully    
Name:
Timothy J. Tully    
Title:
Managing Member

 
 
16

 